Case 19-40262-bem         Doc 74    Filed 04/15/19 Entered 04/15/19 17:21:26           Desc Main
                                   Document      Page 1 of 10


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

    IN RE:
                                                       CHAPTER 11
    ASPEN VILLAGE AT LOST
    MOUNTAIN ASSISTED LIVING, LLC,                     CASE NO. 19-40262-BEM

             Debtor.

    APPLICATION FOR APPROVAL OF EMPLOYMENT OF REAL ESTATE BROKER

         COMES NOW Aspen Village at Lost Mountain Assisted Living, LLC (hereinafter

“Applicant”) and respectfully applies for approval to employ a real estate broker pursuant to 11

U.S.C. § 327 and Bankruptcy Rules 2014 and 5002. The grounds for this Application are:

                                                 1.

         On February 5, 2019, Applicant filed a petition for relief under Chapter 11 of Title 11,

United States Code, 11 U.S.C. §§ 101 et seq. (as amended, modified or supplemented, the

“Bankruptcy Code”). Applicant continues to operate its business and manage its affairs as a

debtor-in-possession in accordance with Sections 1107 and 1108 of the Bankruptcy Code.

                                                 2.

         Applicant wishes to employ MARCUS & MILLICHAP REAL ESTATE INVESTMENT

SERVICES OF ATLANTA (“Broker”) as real estate broker in this Chapter 11 case.

                                                 3.

         Debtors own certain real property located at 135 Hillside Trace, Dallas, Paulding County,

Georgia 30157 (“Real Property”). Aspen Village at Lost Mountain Memory Care, LLC (“Memory

Care1”) owns certain real property located next to the Real Property at 60 Hillside Trace, Dallas,

GA 30135 (the “Memory Care Real Property”).



1
    Memory Care is a debtor in a case pending before this court in case number 19-40263-BEM
Case 19-40262-bem        Doc 74     Filed 04/15/19 Entered 04/15/19 17:21:26              Desc Main
                                   Document      Page 2 of 10


                                                   4.

       Applicants wish to employ Marcus & Millchap as Applicant’s real estate broker.

Applicants show that the firm of Marcus & Millchap is well qualified to perform the work required

in this case and is experienced in the matters for which a real estate broker’s services are required.

Memory Care is also seeking to employ Broker regarding the Memory Care Real Property.

                                                   5.

       The professional services which Broker is to render include:

               a)      To make an inspection of the Real Property:

               b)      To market the Real Property for sale; and

               c)      Such other work as may be indicated by the Applicant’s analysis of the Real

Property, the Debtor and the Estate.

                                                   6.

       To the best of the Applicants' knowledge and belief Broker has no equity interest in and no

connection with the Debtor, its creditors, or any other party in interest, or its attorneys and

accountants provided that Broker has previously provided services to Debtor and Memory Care

prior to the Petition Date. The Affidavit of Anthony Williams is attached hereto and made a part

hereof by reference.

                                                   7.

       Applicants show that Broker has agreed to perform the services set forth herein for a

commission of 2.25%. All fees are subject to further application and order of the Court.
Case 19-40262-bem       Doc 74    Filed 04/15/19 Entered 04/15/19 17:21:26     Desc Main
                                 Document      Page 3 of 10


       WHEREFORE, Applicant prays that it be authorized to employ MARCUS & MILLICHAP

REAL ESTATE INVESTMENT SERVICES OF ATLANTA as real estate broker in this Chapter

11 case.

       Respectfully submitted this 15th day of April, 2019.

                                                    JONES & WALDEN, LLC

                                                    /s/ Leslie M. Pineyro
                                                    Leslie M. Pineyro
                                                    Georgia Bar No. 969800
                                                    Attorney for Debtor
                                                    21 Eighth Street, NE
                                                    Atlanta, Georgia 30309
                                                    (404) 564-9300
                                                    lpineyro@joneswalden.com
Case 19-40262-bem            Doc 74    Filed 04/15/19 Entered 04/15/19 17:21:26           Desc Main
                                      Document      Page 4 of 10


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

 IN RE:
                                                         CHAPTER 11
 ASPEN VILLAGE AT LOST
 MOUNTAIN ASSISTED LIVING, LLC,                          CASE NO. 19-40262-BEM

            Debtor.

              DECLARATION IN SUPPORT OF DEBTOR’S APPLICATION
            FOR APPROVAL OF EMPLOYMENT OF REAL ESTATE BROKER

       Personally appeared before the undersigned officer duly authorized by law to administer

oaths, Anthony Williams, a licensed real estate agent, working as an agent for Marcus & Millichap

Real Estate Investment Services of Atlanta (“Broker”) who after being duly sworn, on oath deposes

and says:

       1)      I am a licensed real estate agent.

       2)      To the best of my knowledge:

               (a)     I am and every person at Broker is a “disinterested person” as defined by

Section 101(14) of the Bankruptcy Code, regarding the aforementioned Debtor:

               (b)     I do not:

                       i.       Hold or represent an interest adverse to this Estate.

                       ii.      Have had any business, professional or other connections up

                                to the date of this Affidavit with the aforementioned Debtor,

                                creditors, or any other party in interest of which I am aware,

                                and their respective attorneys and accountants, the United

                                States Trustee, or any person employed in the office of the

                                United States Trustee, other than possible professional or

                                social relationships and other than possible appraisal or
Case 19-40262-bem   Doc 74    Filed 04/15/19 Entered 04/15/19 17:21:26   Desc Main
                             Document      Page 5 of 10
Case 19-40262-bem   Doc 74    Filed 04/15/19 Entered 04/15/19 17:21:26   Desc Main
                             Document      Page 6 of 10
Case 19-40262-bem   Doc 74    Filed 04/15/19 Entered 04/15/19 17:21:26   Desc Main
                             Document      Page 7 of 10
Case 19-40262-bem   Doc 74    Filed 04/15/19 Entered 04/15/19 17:21:26   Desc Main
                             Document      Page 8 of 10
Case 19-40262-bem   Doc 74    Filed 04/15/19 Entered 04/15/19 17:21:26   Desc Main
                             Document      Page 9 of 10
Case 19-40262-bem       Doc 74    Filed 04/15/19 Entered 04/15/19 17:21:26              Desc Main
                                 Document     Page 10 of 10


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

 IN RE:
                                                       CHAPTER 11
 ASPEN VILLAGE AT LOST
 MOUNTAIN ASSISTED LIVING, LLC,                        CASE NO. 19-40262-BEM

          Debtor.

                                CERTIFICATE OF SERVICE

       I hereby certify that the Application for Approval of Employment of Real Estate Broker
was served via the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of
and accompanying link to the document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing Program:
Francesca Macchiaverna fmacchiaverna@huntermaclean.com; btees@huntermaclean.com
Martin P. Ochs      martin.p.ochs@usdoj.gov

       I further certify that on this day I have served a copy of the Application via U.S. Mail upon
the parties referenced below:
United States Trustee’s Office
       362 Richard B. Russell Federal Bldg.
       75 Ted Turner Drive SW
       Atlanta, Georgia 30303

       This 15th day of April, 2019.


                                                     JONES & WALDEN, LLC

                                                     /s/ Leslie M. Pineyro
                                                     Leslie M. Pineyro
                                                     Georgia Bar No. 969800
                                                     Attorney for Debtor
                                                     21 Eighth Street, NE
                                                     Atlanta, Georgia 30309
                                                     (404) 564-9300
                                                     lpineyro@joneswalden.com
